DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4. 10-14, 20-24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 15-17, and 22-24 of U.S. Patent No. 10,613,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope has been claimed as shown in the table listed below:
Application # 16/801,393

1. An industrial facility safety system, comprising: a plurality of remote sensing devices (RSDs) configured to be distributed throughout an industrial facility; and a facility safety control system (FSCS) configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, each remote sensing device (RSD) of the plurality of RSDs comprising: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; a communication unit configured to: send, to the FSCS, safety data; and receive, from the FSCS, safety alerts; and an alert unit configured to present safety alerts; the FSCS configured to: collect, from the plurality of RSDs, first safety data indicative of first current conditions of the industrial facility; determine, based on the first safety data, first current conditions of the industrial facility; determine, based on the current conditions of the industrial facility, a zone of interest within the industrial facility; collect, from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determine, based on the second safety data, second current conditions of the industrial facility; adjust, based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determine a safety alert associated with the adjusted zone of interest; determine one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and send, to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert.

10. The system of claim 1, collect, from the plurality of RSDs, third safety data indicative of third current conditions of the industrial facility; determine, based on the third safety data, third current conditions of the industrial facility; adjust, based on the third current conditions of the industrial facility, the adjusted zone of interest to define a second adjusted zone of interest within the industrial facility; determine a second safety alert associated with the second adjusted zone of interest; determine one or more RSDs of the plurality of RSDs that are located within the second adjusted zone of interest; and send, to the RSDs of the plurality of RSDs that are located within the second adjusted zone of interest, the second safety alert.
U.S. Patent # 10,613,505

1. An industrial facility safety system, comprising: a plurality of remote sensing devices (RSDs) disposed throughout an industrial facility; and a facility safety control system (FSCS) configured to: collect safety data from the plurality of RSDs; determine current conditions of the industrial facility based on the safety data collected; determine that an alert condition exists based on the current conditions determined; identify a second level alert associated with the alert condition; present the second level alert to personnel in the industrial facility; receive one or more responses to the presentation of the second level alert, each of the responses indicating whether the second level alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; for each of the responses received: determine whether the response indicates that the second level alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; in response to determining that the response indicates that the second level alert is too low of a priority for the alert condition: incrementing, in a counter, a too low count associated with the alert condition and the second level alert; determining whether the too low count associated with the alert condition and the second level alert exceeds a too low count threshold; and in response to determining that the too low count associated with the alert condition and the second level alert exceeds the too low count threshold, associating a third level alert with the alert condition such that the third level alert is to be presented to personnel in the industrial facility upon a future occurrence of the alert condition, the third level alert being of higher priority than the second level alert; and in response to determining that the response indicates that the second level alert is too high of a priority for the alert condition: incrementing, in a counter, a too high count associated with the alert condition and the second level alert; determining whether the too high count associated with the alert condition and the second level alert exceeds a too high count threshold; and in response to determining that the too high count associated with the alert condition and the second level alert exceeds the too high count threshold, associating a first level alert with the alert condition such that the first level alert is to be presented to personnel in the industrial facility upon a future occurrence of the alert condition, the first level alert being of lower priority than the second level alert.
2. The system of claim 1, wherein the FSCS is further configured to: determine a sensor module associated with the adjusted zone of interest, and wherein the safety alert comprises an alert to enable the sensor module associated with the adjusted zone of interest.
6. The system of claim 1, wherein the FSCS is further configured to: determine a zone of interest within the industrial facility based on the current conditions of the industrial facility; collect third safety data from the plurality of RSDs; determine third current conditions of the industrial facility based on the third safety data collected; and adjust the zone of interest based on the third current conditions of the industrial facility.
3. The system of claim 2, wherein the safety alert comprises an alert to install the sensor module associated with the adjusted zone of interest into RSDs that are located within the adjusted zone of interest.
7. The system of claim 6, wherein the FSCS is further configured to: determine a sensor module associated with the adjusted zone of interest; determine one or more RSDs located in the adjusted zone of interest; and send, to the one or more RSDs located in the adjusted zone of interest, an alert to install the sensor module in the one or more RSDs.
4. The system of claim 1, wherein the FSCS is further configured to: determine a sensing state associated with the adjusted zone of interest, and wherein the safety alert comprises a command to cause the RSDs of the plurality of RSDs that are located within the adjusted zone of interest to operate in the sensing state.
8. The system of claim 6, wherein the FSCS is further configured to: determine a sensing state associated with the adjusted zone of interest; determine one or more RSDs located in the adjusted zone of interest; and command the one or more RSDs located in the adjusted zone of interest to operate in the sensing state.
11. A method of operating an industrial facility safety system, the method comprising: collecting, by a facility safety control system (FSCS) of an industrial facility safety system for an industrial facility and from a plurality of remote sensing devices (RSDs), first safety data indicative of first current conditions of the industrial facility, the industrial facility safety system comprising: the plurality of RSDs distributed throughout the industrial facility; and the FSCS configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, the plurality of RSDs, wherein each RSD of the plurality of RSDs comprises: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; a communication unit configured to: send, to the FSCS, safety data; and receive, from the FSCS, safety alerts; and an alert unit configured to present safety alerts; determining, by the FSCS based on the first safety data, first current conditions of the industrial facility; determining, by the FSCS based on the current conditions of the industrial facility, a zone of interest within the industrial facility; collecting, by the FSCS from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determining, by the FSCS based on the second safety data, second current conditions of the industrial facility; adjusting, by the FSCS based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determining, by the FSCS, a safety alert associated with the adjusted zone of interest; determining, by the FSCS, one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert.

20. The method of claim 11, further comprising: collecting, by the FSCS from the plurality of RSDs, third safety data indicative of third current conditions of the industrial facility; determining, by the FSCS based on the third safety data, third current conditions of the industrial facility; adjusting, by the FSCS based on the third current conditions of the industrial facility, the adjusted zone of interest to define a second adjusted zone of interest within the industrial facility; determining, by the FSCS a second safety alert associated with the second adjusted zone of interest; determining, by the FSCS one or more RSDs of the plurality of RSDs that are located within the second adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the second adjusted zone of interest, the second safety alert.
9. A method of industrial facility safety monitoring, comprising: collecting, by a facility safety control system (FSCS), first safety data from a plurality of remote sensing devices (RSDs) disposed throughout an industrial facility; determining, by the FSCS, first current conditions of the industrial facility based on the safety data collected; determining, by the FSCS, that an alert condition exists based on the first current conditions determined; identifying, by the FSCS, a first alert associated with the alert condition; presenting, by the FSCS, the first alert to personnel in the industrial facility; receiving, by the FSCS, a-one or more responses to presentation of the first alert, each of the responses indicating whether the first alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; for each of the responses received: determine whether the response indicates that the second level alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; in response to the FSCS determining that one of the responses indicates that the first alert is too high of a priority for the alert condition, the FSCS: incrementing, in a counter, a too high count associated with the alert condition and the first alert; determining that the too high count associated with the alert condition and the first alert exceeds a too high count threshold; and in response to determining that the too high count associated with the alert condition and the first alert exceeds the too high count threshold, associating a second alert with the alert condition such that the second alert is to be presented to personnel in the industrial facility upon a future occurrence of the alert condition, the second alert being of lower priority than the first alert.

10. The method of claim 9, further comprising: collecting, by the FSCS, second safety data from the plurality of RSDs; determining, by the FSCS, second current conditions of the industrial facility based on the second safety data collected; determining, by the FSCS, that the alert condition exists based on the second current conditions determined; identifying, by the FSCS, the second alert currently associated with the alert condition; and presenting, by the FSCS, the second alert currently associated with the alert condition to personnel in the industrial facility.

11. The method of claim 9, further comprising, collecting, by the FSCS, third safety data from the plurality of RSDs; determining, by the FSCS, third current conditions of the industrial facility based on the third safety data collected; determining, by the FSCS, that the alert condition exists based on the third current conditions determined; identifying, by the FSCS, a third alert currently associated with the alert condition; presenting, by the FSCS, the third alert currently associated with the alert condition to personnel in the industrial facility; receiving, by the FSCS, one or more responses to presentation of the third alert, each of the responses indicating whether the third alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; in response to the FSCS determining that one of the responses indicates that the third alert is too low of a priority for the alert condition, the FSCS: incrementing a too low count associated with the alert condition and the third alert; determining that the too low count associated with the alert condition and the third alert exceeds a too low count threshold; and in response to determining that the too low count associated with the alert condition and the third alert exceeds the too low count threshold, associating a fourth alert with the alert condition such that the fourth alert is to be presented to personnel in the industrial facility upon a future occurrence of the alert condition, the fourth alert being of higher priority than the third alert.
12. The method of claim 11, further comprising: determining, by the FSCS, a sensor module associated with the adjusted zone of interest, wherein the safety alert comprises an alert to enable the sensor module associated with the adjusted zone of interest.

13. The method of claim 12, wherein the safety alert comprises an alert to install the sensor module associated with the adjusted zone of interest into RSDs that are located within the adjusted zone of interest.
15. The method of claim 14, further comprising: determining, by the FSCS, a sensor module associated with the adjusted zone of interest; determining, by the FSCS, one or more RSDs located in the adjusted zone of interest; and sending, by the FSCS to the one or more RSDs located in the adjusted zone of interest, an alert to install the sensor module in the one or more RSDs.
14. The method of claim 11, further comprising: determining, by the FSCS, a sensing state associated with the adjusted zone of interest, wherein the safety alert comprises a command to cause the RSDs of the plurality of RSDs that are located within the adjusted zone of interest to operate in the sensing state.
16. The method of claim 14, further comprising: determining, by the FSCS, a sensing state associated with the adjusted zone of interest; determining, by the FSCS, one or more RSDs located in the adjusted zone of interest; and commanding, by the FSCS, the one or more RSDs located in the adjusted zone of interest to operate in the sensing state.
21. A non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a computer processor to cause the following operations for operating an industrial facility safety system: collecting, by a facility safety control system (FSCS) of an industrial facility safety system for an industrial facility and from a plurality of remote sensing devices (RSDs), first safety data indicative of first current conditions of the industrial facility, the industrial facility safety system comprising: the plurality of RSDs distributed throughout the industrial facility; and the FSCS configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, the plurality of RSDs, wherein each RSD of the plurality of RSDs comprises: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; a communication unit configured to: send, to the FSCS, safety data; and receive, from the FSCS, safety alerts; and an alert unit configured to present safety alerts; determining, by the FSCS based on the first safety data, first current conditions of the industrial facility; determining, by the FSCS based on the current conditions of the industrial facility, a zone of interest within the industrial facility; collecting, by the FSCS from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determining, by the FSCS based on the second safety data, second current conditions of the industrial facility; adjusting, by the FSCS based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determining, by the FSCS, a safety alert associated with the adjusted zone of interest; determining, by the FSCS, one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert.

30. The medium of claim 21, the operations further comprising: collecting, by the FSCS from the plurality of RSDs, third safety data indicative of third current conditions of the industrial facility; determining, by the FSCS based on the third safety data, third current conditions of the industrial facility; adjusting, by the FSCS based on the third current conditions of the industrial facility, the adjusted zone of interest to define a second adjusted zone of interest within the industrial facility; determining, by the FSCS a second safety alert associated with the second adjusted zone of interest; determining, by the FSCS one or more RSDs of the plurality of RSDs that are located within the second adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the second adjusted zone of interest, the second safety alert.
17. A non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to cause the following operations of industrial facility safety monitoring: collecting, by a facility safety control system (FSCS), safety data from a plurality of remote sensing devices (RSDs) disposed throughout an industrial facility; determining, by the FSCS, current conditions of the industrial facility based on the safety data collected; determining, by the FSCS, that an alert condition exists based on the current conditions determined; identifying, by the FSCS, a second level alert associated with the alert condition; presenting, by the FSCS, the second level alert to personnel in the industrial facility; receiving, by the FSCS, &one or more responses to the presentation of the second level alert, each of the responses indicating whether the second level alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; for each of the responses received: determining whether the response indicates that the second level alert is too low of a priority, too high of a priority, or of an appropriate priority for the alert condition; in response to determining that the response indicates that the second level alert is too low of a priority for the alert condition: incrementing, in a counter, a too low count associated with the alert condition and the second level alert; determining whether the too low count associated with the alert condition and the second level alert exceeds a too low count threshold; and in response to determining that the too low count associated with the alert condition and the second level alert exceeds the too low count threshold, associating a third level alert with the alert condition such that the third level alert is to be presented to personnel in the industrial facility upon a future occurrence of the alert condition, the third level alert being of higher priority than the second level alert; and in response to determining that the response indicates that the second level alert is too high of a priority for the alert condition: incrementing, in a counter, a too high count associated with the alert condition and the second level alert; determining whether the too high count associated with the alert condition and the second level alert exceeds a too high count threshold; and in response to determining that the too high count associated with the alert condition and the second level alert exceeds the too high count threshold, associating a first level alert with the alert condition such that the first level alert is to be presented to personnel in the industrial facility upon a future occurrence of the alert condition, the first level alert being of lower priority than the second level alert.


22. The medium of claim 21, the operations further comprising: determining, by the FSCS, a sensor module associated with the adjusted zone of interest, wherein the safety alert comprises an alert to enable the sensor module associated with the adjusted zone of interest.
22. The medium of claim 17, the operations further comprising: determining a zone of interest within the industrial facility based on the current conditions of the industrial facility; collecting third safety data from the plurality of RSDs; determining third current conditions of the industrial facility based on the third safety data collected; and adjusting the zone of interest based on the second current conditions of the industrial facility.
23. The medium of claim 22, wherein the safety alert comprises an alert to install the sensor module associated with the adjusted zone of interest into RSDs that are located within the adjusted zone of interest.
23. The medium of claim 22, the operations further comprising: determining a sensor module associated with the adjusted zone of interest; determining one or more RSDs located in the adjusted zone of interest; and sending, to the one or more RSDs located in the adjusted zone of interest, an alert to install the sensor module in the one or more RSDs.
24. The medium of claim 21, the operations further comprising: determining, by the FSCS, a sensing state associated with the adjusted zone of interest, wherein the safety alert comprises a command to cause the RSDs of the plurality of RSDs that are located within the adjusted zone of interest to operate in the sensing state.
24. The medium of claim 22, the operations further comprising: determining a sensing state associated with the adjusted zone of interest; determining one or more RSDs located in the adjusted zone of interest; and commanding the one or more RSDs located in the adjusted zone of interest to operate in the sensing state.


Claims 1, 10, 11, 20, 21, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15, and 16 of copending Application No. 16/801,384 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope has been claimed as shown in the table listed below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant # 16/801,393

1. An industrial facility safety system, comprising: a plurality of remote sensing devices (RSDs) configured to be distributed throughout an industrial facility; and a facility safety control system (FSCS) configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, each remote sensing device (RSD) of the plurality of RSDs comprising: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; a communication unit configured to: send, to the FSCS, safety data; and receive, from the FSCS, safety alerts; and an alert unit configured to present safety alerts; the FSCS configured to: collect, from the plurality of RSDs, first safety data indicative of first current conditions of the industrial facility; determine, based on the first safety data, first current conditions of the industrial facility; determine, based on the current conditions of the industrial facility, a zone of interest within the industrial facility; collect, from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determine, based on the second safety data, second current conditions of the industrial facility; adjust, based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determine a safety alert associated with the adjusted zone of interest; determine one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and send, to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert.
Application # 16/801,384

1. An industrial facility safety system, comprising: a plurality of remote sensing devices (RSDs) configured to be distributed throughout an industrial facility; and a facility safety control system (FSCS) configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, each remote sensing device (RSD) of the plurality of RSDs comprising: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; and a communication unit configured to: send, to other RSDs of the plurality of RSDs and the FSCS, safety data; and receive, from other RSDs of the plurality of RSDs and the FSCS, safety data; each RSD of the plurality of RSDs is configured to: identify safety data to be communicated to the FSCS by way of one or more other RSDs; in response to identifying safety data to be communicated to the FSCS by way of one or more other RSDs: identify one or more RSDs of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and select a second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and send, to the second RSD, the safety data.
10. The system of claim 1, collect, from the plurality of RSDs, third safety data indicative of third current conditions of the industrial facility; determine, based on the third safety data, third current conditions of the industrial facility; adjust, based on the third current conditions of the industrial facility, the adjusted zone of interest to define a second adjusted zone of interest within the industrial facility; determine a second safety alert associated with the second adjusted zone of interest; determine one or more RSDs of the plurality of RSDs that are located within the second adjusted zone of interest; and send, to the RSDs of the plurality of RSDs that are located within the second adjusted zone of interest, the second safety alert.
2. The system of claim 1, wherein each RSD of the plurality of RSDs is configured to: determine one or more RSDs of the plurality of RSDs is in communication range of the RSD; determine whether any of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level; and in response to determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level: identify a third RSD of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD that has a highest power level; and send, to the third RSD, the safety data.
11. A method of operating an industrial facility safety system, the method comprising: collecting, by a facility safety control system (FSCS) of an industrial facility safety system for an industrial facility and from a plurality of remote sensing devices (RSDs), first safety data indicative of first current conditions of the industrial facility, the industrial facility safety system comprising: the plurality of RSDs distributed throughout the industrial facility; and the FSCS configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, the plurality of RSDs, wherein each RSD of the plurality of RSDs comprises: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; a communication unit configured to: send, to the FSCS, safety data; and receive, from the FSCS, safety alerts; and an alert unit configured to present safety alerts; determining, by the FSCS based on the first safety data, first current conditions of the industrial facility; determining, by the FSCS based on the current conditions of the industrial facility, a zone of interest within the industrial facility; collecting, by the FSCS from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determining, by the FSCS based on the second safety data, second current conditions of the industrial facility; adjusting, by the FSCS based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determining, by the FSCS, a safety alert associated with the adjusted zone of interest; determining, by the FSCS, one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert.
8. A method of operating an industrial facility safety system, the method comprising: identifying, by a remote sensing device (RSD) of a plurality of remote sensing devices (RSDs) of an industrial facility safety system distributed throughout an industrial facility, safety data to be communicated to the FSCS by way of one or more other RSDs, the industrial facility safety system comprising: a facility safety control system (FSCS) configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs; and the plurality of RSDs, wherein each RSD of the plurality of RSDs comprises: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; and a communication unit configured to:  send, to other RSDs of the plurality of RSDs and the FSCS, safety data; and  receive, from other RSDs of the plurality of RSDs and the FSCS, safety data; performing, by the RSD in response to identifying safety data to be communicated to the FSCS by way of one or more other RSDs, the following: identifying one or more RSDs of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and selecting a second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and sending, to the second RSD, the safety data
20. The method of claim 11, further comprising: collecting, by the FSCS from the plurality of RSDs, third safety data indicative of third current conditions of the industrial facility; determining, by the FSCS based on the third safety data, third current conditions of the industrial facility; adjusting, by the FSCS based on the third current conditions of the industrial facility, the adjusted zone of interest to define a second adjusted zone of interest within the industrial facility; determining, by the FSCS a second safety alert associated with the second adjusted zone of interest; determining, by the FSCS one or more RSDs of the plurality of RSDs that are located within the second adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the second adjusted zone of interest, the second safety alert.
9. The method of claim 8, further comprising the RSD performing the following: determining one or more RSDs of the plurality of RSDs is in communication range of the RSD; determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level; and in response to determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level: identifying a third RSD of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD that has the highest power level; and sending, to the third RSD, second safety data.
21. A non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a computer processor to cause the following operations for operating an industrial facility safety system: collecting, by a facility safety control system (FSCS) of an industrial facility safety system for an industrial facility and from a plurality of remote sensing devices (RSDs), first safety data indicative of first current conditions of the industrial facility, the industrial facility safety system comprising: the plurality of RSDs distributed throughout the industrial facility; and the FSCS configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, the plurality of RSDs, wherein each RSD of the plurality of RSDs comprises: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; a communication unit configured to: send, to the FSCS, safety data; and receive, from the FSCS, safety alerts; and an alert unit configured to present safety alerts; determining, by the FSCS based on the first safety data, first current conditions of the industrial facility; determining, by the FSCS based on the current conditions of the industrial facility, a zone of interest within the industrial facility; collecting, by the FSCS from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determining, by the FSCS based on the second safety data, second current conditions of the industrial facility; adjusting, by the FSCS based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determining, by the FSCS, a safety alert associated with the adjusted zone of interest; determining, by the FSCS, one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert.
15. A non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a computer processor to cause the following operations for operating an industrial facility safety system: identifying, by a remote sensing device (RSD) of a plurality of remote sensing devices (RSDs) of an industrial facility safety system distributed throughout an industrial facility, safety data to be communicated to the FSCS by way of one or more other RSDs, the industrial facility safety system comprising: a facility safety control system (FSCS) configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs; and the plurality of RSDs, wherein each RSD of the plurality of RSDs comprises: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data corresponding to characteristics of the environment surrounding the RSD sensed by the one or more sensors of the sensing unit of the RSD; and a communication unit configured to:  send, to other RSDs of the plurality of RSDs and the FSCS, safety data; and  receive, from other RSDs of the plurality of RSDs and the FSCS, safety data; performing, by the RSD in response to identifying safety data to be communicated to the FSCS by way of one or more other RSDs, the following: identifying one or more RSDs of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and selecting a second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and sending, to the second RSD, the safety data.
30. The medium of claim 21, the operations further comprising: collecting, by the FSCS from the plurality of RSDs, third safety data indicative of third current conditions of the industrial facility; determining, by the FSCS based on the third safety data, third current conditions of the industrial facility; adjusting, by the FSCS based on the third current conditions of the industrial facility, the adjusted zone of interest to define a second adjusted zone of interest within the industrial facility; determining, by the FSCS a second safety alert associated with the second adjusted zone of interest; determining, by the FSCS one or more RSDs of the plurality of RSDs that are located within the second adjusted zone of interest; and sending, by the FSCS to the RSDs of the plurality of RSDs that are located within the second adjusted zone of interest, the second safety alert.
16. The medium of claim 15, further comprising the RSD performing the following: determining one or more RSDs of the plurality of RSDs is in communication range of the RSD; determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level; and in response to determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level: identifying a third RSD of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD that has the highest power level; and sending, to the third RSD, second safety data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687